Citation Nr: 0214838	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
benefits in the amount of $6,148.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), Committee on 
Waivers and Compromises (hereinafter "Committee"), which 
denied waiver of indebtedness.  A notice of disagreement was 
received in November 1999; a statement of the case was issued 
in January 2000; and a substantive appeal was received in 
February 2000.  The veteran testified at a hearing before the 
undersigned at the RO in August 2002.


FINDINGS OF FACT

1. In September 1995, the veteran submitted a claim for 
continued increased compensation rate, due to dependency 
of his daughter, H.M., during her full-time college 
attendance.

2. Under the same cover letter, the veteran submitted H.M.'s 
claim for Dependents' Educational Assistance under 38 
U.S.C., Chapter 35.  

3. VA granted both benefits sought in September 1995 and 
November 1995.

4. VA was on notice that H.M. was in receipt of DEA benefits.

5. The creation of the overpayment was not the result of 
fraud, misrepresentation or bad faith on the part of the 
veteran.

6. The creation of the overpayment was not the fault of the 
veteran. 

7. The creation of the overpayment was due, at least in part, 
to administrative failure of VA.


CONCLUSION OF LAW

Recovery of the overpayment is against equity and good 
conscience and waiver of the overpayment is warranted.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  The statutory provisions apply to the 
veteran's overpayment claim.  VA has otherwise issued final 
rules to amend adjudication regulations in Part 3 to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new regulations 
apply only to claims governed by Part 3.  The instant appeal 
does not involve Part 3.    

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law.  The record in this case 
includes all relevant claim, application, and notice forms 
relevant to the creation of the debt at issue, as well as 
testimony from the veteran at a hearing before the 
undersigned.  No additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to waiver of overpayment of VA benefits.  The 
discussions in the rating decision and statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a letter, dated in June 2001, the veteran was 
furnished notice of the types of evidence necessary to 
substantiate his claim, as well as the types of evidence VA 
would assist him in obtaining and specific notice of the 
provisions of VCAA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of 
VCAA.  As discussed above, VA has made all reasonable efforts 
to assist the veteran in the development of the claim and has 
notified him of the information and evidence necessary to 
substantiate the claim.  Consequently, the case need not be 
referred to the veteran or his representative for further 
argument.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992).  Further, as the claim is granted 
herein, further development and notice would only serve to 
delay a positive response.  

Factual Background

In November 1971, the veteran was granted service-connected 
disability benefits for his above the knee amputation of the 
right lower extremity, with an evaluation of 60 percent, 
effective from July 29, 1971.  In January 1972, service-
connected disability benefits were also awarded for scars of 
the remaining right leg, scar on the left leg and 
sensorineural hearing loss, for a combined evaluation of 70 
percent effective from July 29, 1971.  In September 1972, the 
veteran was awarded a total disability evaluation due to 
individual unemployability.  In July 2002, the veteran was 
awarded service connection for left ankle and knee 
disabilities and for glaucoma, all with 10 percent 
evaluation, effective from June 15, 1998.  

The veteran's daughter, H.M., was born in December 1976.  The 
veteran and H.M.'s mother were divorced in June 1980.  The 
veteran's spouse was awarded primary custody, and the veteran 
ordered to pay child support.  

A notice letter to the veteran in November 1994 included the 
following:
You must tell us immediately if there is any change 
in the number or status of your dependents.  
Failure to tell VA immediately of a dependency 
change will result in an overpayment which must be 
repaid.
We will continue payments for [H.M.] based on 
school attendance until July 1, 1995.
Previous notice letters had included the language regarding 
the veteran's duty to inform VA immediately of a change in 
dependency. 

In September 1995, the veteran submitted a Request for 
Approval of School Attendance on behalf of H.M. noting full-
time college attendance.  The university certified attendance 
in September 1995.  H.M. also submitted a request for 
Dependents' Educational Assistance (DEA) under 38 U.S.C. 
Chapter 35.  All three forms were submitted by the veteran 
under the same cover letter, received in September 1995.  

In September 1995, the veteran was notified that benefits 
would continue for H.M. based on school attendance until June 
1, 1999.  In November 1995, an Education Award was approved 
for H.M.  

In June 1998, the RO proposed reduction of the veteran's 
benefit payments due to a change in dependency status.  The 
RO noted that H.M. had entered into a training program under 
VA auspices on August 28, 1995 and that the veteran was not 
entitled to additional benefits for H.M. after she entered 
such training.  In July 1998, the veteran was notified that 
an overpayment had been created by this change and that he 
would be notified of the amount of the overpayment.  In 
August 1998, the veteran was notified of an overpayment in 
the amount of $6,148.80.  

In June 1998, the veteran stated that he, then, understood 
that he could not get benefits at the dependency rate for his 
daughter, while she was receiving educational benefits.  He 
noted that when he submitted the application for educational 
benefits, he was advised by the VA counselor that he was 
eligible for both benefits.  He requested that the 
overpayment be waived as he was misinformed.  In a statement, 
received in October 1998, the veteran stated that recoupment 
of the debt would cause a hardship on him and his family and 
indicated that a VA administrative error had caused the debt.  
The veteran also submitted a Financial Status Report noting 
expenses in excess of income.  November 1999 and January 2000 
Financial Status Reports noted expenses and income 
equivalent.  

The veteran testified at a hearing before the undersigned at 
the RO in August 2002.  The veteran stated that he felt the 
system was unfair, since he had been informed that he was 
entitled to both benefits.  

Analysis

A waiver of recovery of an overpayment of disability benefits 
may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. §§ 1.962, 1.963(a).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  In 
making a determination, as to whether equity and good 
conscience prohibit recovery of an overpayment, the Board 
must consider the following: 1) fault of the debtor; 2) 
balancing of fault; 3) undue hardship; 4) defeat the purpose 
for which benefits were intended; 5) unjust enrichment to the 
debtor; and 6) changing position to one's detriment based on 
reliance of VA benefits.  38 C.F.R. § 1.965(a).

In the instant case, the veteran filed both his claim for 
continued increased compensation rates due to dependency of 
H.M. and H.M.'s claim for DEA at the same time, under the 
same cover letter in September 1995.  This action put VA on 
notice that the veteran was seeking both benefits.  None of 
the forms submitted by the veteran or H.M. seeking these 
benefits included notice that the benefits sought could not 
be received concurrently.  Although due to VA organization, 
the decision on H.M.'s claim for DEA was issued from a 
different office, VA was on notice that she was receiving 
these benefits, as VA had awarded them.  Clearly, the VA was 
aware that DEA benefits were being paid to H.M., as VA was 
paying those benefits.  Bell v. Derwinski, 2 Vet. App. 611 
(1992)(VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits). 

Further, and consistent with the veteran's sworn testimony, 
the notice provided to the veteran was somewhat ambiguous, as 
to the particular situation in which he found himself.  VA 
notified the veteran in September 1995 that H.M.'s dependency 
and that rate of compensation had not been changed, 
considering her school enrollment.  The veteran was informed 
to notify VA of any change in the status of his dependents.  
The veteran did just that by providing VA, at the same time, 
with forms seeking both continued increased compensation rate 
and DEA.  Although the veteran could have informed VA that 
his daughter was in receipt of DEA, such would seem redundant 
to one unfamiliar with the VA system.  The veteran is correct 
in asserting that VA should be on notice of benefits the 
Department is paying.  The Board finds no fault on the part 
of the veteran in the creation of the debt.  The balance of 
fault is with VA, which failed to recognize that the 
concurrent benefits were being paid for almost three years.  
The Board finds no indication of fraud, misrepresentation, or 
bad faith on the part of the veteran.  

In light of the Board's finding that the fault of creation of 
this debt is in the administrative processing of VA, the 
Board finds that it would be against equity and good 
conscience to recover the overpayment.  



ORDER

Waiver of the recovery of an overpayment of VA benefits in 
the amount of $6,148.00 is granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

